       Case 4:20-cv-00427-JM-JTK Document 127 Filed 10/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

IAN MOYTOY,
REG. #05449-010                                                                    PLAINTIFF

                                    4:20CV00427-JM-JTK

BILL HIGGINS, et al.                                                           DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto,1 as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Summary Judgment on the

issue of Exhaustion (Doc. No. 80) is DENIED.

       IT IS SO ORDERED this 29th day of October, 2020.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




1 Moytoy filed a notice to the Court which the Court will construe as his
objections.

                                               1
